Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed Dec. 28, 2021, has been entered in the application. Claims 1-4 and 6-12 are pending, with claim 5 being canceled and claim 12 being newly added.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takagaki et al. (JP 2011-218910, cited by applicant) in view of Alatalo et al. (US 5,409,255). Takagaki et al. teach a motor vehicle (A) which is electrically driven (¶0011) and which includes a twist-beam axle mount for a laterally mirror-symmetrically arranged vehicle chassis mirrored about a central transverse dividing axis or plane (e.g., parallel with, or containing, the vehicle central axis) the twist beam axle assembly having two respective vehicle axle mounts (for wheels LT, RT) and being provided on a motor vehicle floor (underside of the chassis and battery tray 20, 21) comprising two longitudinal links (31) each being assigned to a wheel carrier (respective axles for wheels RT, LT) and which are connected to one another via a cross member (32) and at one end of which a wheel carrier is arranged, the longitudinal links at the opposite end of the carrier are connected by means of rubber bearing structures (at 42, 43, see location 31a and ¶0015) to the battery tray (20, 21, 21c) and to a longitudinal member or cross member in the floor region of the vehicle (e.g. 11, through 41), the longitudinal links being between the wheel carrier and rubber bearing are formed to be bent with respect to a longitudinal axis of the vehicle (see figure 2).
The reference to Takagaki et al. is discussed above and while teaching a cross member in general terms (element 32), fails to specifically teach that the cross member is rotationally flexible and flexurally resistant as a torsional profile, and/or where the 
As further regards claim 11, while the reference to Takagaki et al. as modified by Alatalo et al. illustrates a mirror symmetrical arrangement on lateral sides of a central plane dividing the vehicle transversely, the reference does not explicitly teach that each wheel (RT, LT) is positively provided with a separate axle, in that the precise means for mounting the wheels is not shown. It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide each respective wheel with a respective axle connecting the respective wheel to the respective longitudinal link, for the very old and well-known reason of mounting the respective wheel to the respective link so as to allow rotary motion.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takagaki et al. in view of Alatalo et al. and Fun (US 6,173,977). The reference to Takagaki et al. as modified by Alatalo et al. is discussed above and while teaching longitudinal links and wheel carriers, does not specifically teach a coupling of the wheel carriers to the links via a ball joint and a damper unit or via two bearings or two joints. Fun teaches that it is well known in connecting wheels (4) to longitudinal links (1) in a vehicle suspension to provide the wheel carrier (e.g., stub axle 5) as connected to the . 

Claims 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takagaki et al. in view of Alatalo et al. and Palpacuer et al. (WO 2012/032259). The reference to Takagaki et al. as modified by Alatalo et al. is discussed above and does not specifically teach the wheel carriers as being connected to the link by a damper unit and ball joint, and the provision of a steering gear (understood to refer to an actuator or equipment), operatively connected to the wheel carriers by linkages or levers, the carriers operatively connected to at least one electric motor. Palpacuer et al. teach that it is well known in an electric vehicle with longitudinal links (4) including wheel carriers (26) to provide the wheel carriers as connected to the links via a damper (rubber bushing at 12) and ball joint (24), the carrier being mounted for steering by the operation of a steering actuator or gear (20) mounted on the assembly, and operatively connected to the carriers by a linkage (22), the carriers additionally driven via an electric motor (32) using a drive arrangement (drive shaft 36). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the wheel carriers taught by Takagaki et al. as modified by Alatalo et al. as being mounted for steering and driving, via at least a damper and ball joint, with a steering gear for actuating steering motion  and a motor for driving, as taught by Palpacuer et al., .

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. Applicant has asserted that claim 1 cannot be anticipated by the base reference to Takagaki et al. as previously applied, and the examiner agrees. Note that no claim is rejected as being anticipated by the reference to Takagaki et al. applied by itself at this time. As regards the use of a rubber element in the bearing, note that the longitudinal links (31) include a rubber bushing in the bearing portion (31a), the longitudinal links being swingably supported at the bearing (which includes the rubber bushing) by a pin through the apertures in walls 43a, and the bearing 31a (e.g., along axis L2, note figures 4, 5), the provision of a bearing (31a) with a rubber bushing understood to constitute a “rubber bearing” as claimed with no further specificity (Takagaki et al., figures 3, 4, 5; ¶¶0015, 0019). As such, the interpretation of Takagaki et al. as having the longitudinal links (31) connected by rubber bearings (¶¶0015, 0019) to the at least one battery tray (via the intermediate structure of 41, 42, 43) or to a frame of the motor vehicle (11, via the intermediate structure of 42, 43 and 41) reasonably appears to be met. 
As regards the reference to Alatalo et al., as applied to modify the reference to Takagaki et al., applicant’s comments are noted, but are not persuasive, to the extent that Alatalo et al. teach a cross member (26) for linking longitudinal links (12) for wheel carriers (16, 18, 19) in a vehicle suspension, where the cross member is operable for rotational displacement (e.g., a controlled amount of torsional resistance about a longitudinal axis) while being resistant to flex (e.g., due to the upwardly convex or bent profile), and being designed to have an upwardly bent or curved torsional profile (see figures 3, 4, 5, for example). To the extent that applicant’s recitation of this feature is notably broad and not specific, the cross member taught by Alatalo et al. is reasonably seen as rotationally flexible (e.g., for one or more of pivoting about the axis defined by pivots 14, and/or for relative torsion between sides 12, as facilitated by the thinner material and upwardly curved profiles of portions 28) and flexurally resistant (e.g., for 
From applicant’s comments, it appears as though applicant is attempting to convince the examiner to read the claim as being more specific than it is actually written. Although the claims are interpreted in light of the specification, limitations from the specification (that are not actually claimed) are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As regards reading unclaimed limitations from the specification into the claims
From MPEP 2111:
"During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from 'reading limitations of the specification into a claim,' to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, (i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)."
Generally speaking, it is very well established that limitations not appearing in the claims cannot be relied upon for patentability. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982).

Conclusion
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616